Exhibit 10.5


Execution Copy




EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered by and between Sharmistha
Dubey (“Executive”) and Match Group, Inc., a Delaware corporation (the
“Company”) and is effective as of August 8, 2018 (the “Effective Date”).
WHEREAS, the Company desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:
1A.    EMPLOYMENT. During the Term (as defined below), the Company shall employ
Executive, and Executive shall be employed, as the President of the Company.
During Executive’s employment with the Company, Executive shall do and perform
all services and acts necessary or advisable to fulfill the duties and
responsibilities as are commensurate and consistent with Executive’s position
and shall render such services on the terms set forth herein. During Executive’s
employment with the Company, Executive shall report to the Chief Executive
Officer of the Company (the “Reporting Officer”). Executive shall have such
powers and duties with respect to the Company as may reasonably be assigned to
Executive by the Reporting Officer, to the extent consistent with Executive’s
position. Executive agrees to devote substantially all of Executive’s working
time, attention and efforts to the Company and to perform the duties of
Executive’s position in accordance with the Company’s written policies as in
effect from time to time.
2A.    TERM. This Agreement shall commence on the Effective Date and shall
continue for a period of two (2) years (the “Initial Term”). This Agreement
shall automatically be renewed for successive one-year periods on the second
anniversary of the Effective Date and on each successive anniversary of the
Effective Date thereafter (each successive one-year renewal term together with
the Initial Term, the “Term”), unless one party hereto provides written notice
to the other, at least ninety (90) days prior to the end of the applicable Term,
that it elects not to extend this Agreement, which notice shall be irrevocable
(any such notice, a “Non-Renewal Notice”). Notwithstanding anything to the
contrary in this Agreement, Executive’s employment with the Company is “at will”
and may be terminated at any time for any reason or no reason, with or without
cause, by the Company or Executive. Executive’s rights to payments upon certain
termination of employment is governed by Section 1 of the Standard Terms and
Conditions attached hereto.
3A.    COMPENSATION.
(a)    BASE SALARY. During the period that Executive is employed with the
Company hereunder, the Company shall pay Executive an annual base salary of
$625,000 (the “Base Salary”), payable in equal biweekly installments (or, if
different, in accordance with the Company’s payroll practice as in effect from
time to time). The Base Salary may be increased from time to time in the
discretion of the Company. For all purposes under this Agreement, the term “Base
Salary” shall refer to the Base Salary as in effect from time to time.


  



--------------------------------------------------------------------------------




(b)    DISCRETIONARY BONUS. During the period that Executive is employed with
the Company hereunder, Executive shall be eligible to receive discretionary
annual bonuses (payable at the same time as bonuses of other executives at the
Company, but in no event later than March 15 of the year following the year with
respect to which such bonuses are payable), as determined by the Compensation
Committee of the Board, in consultation with the Reporting Officer.
(c)    BENEFITS. From the Effective Date through the date of termination of
Executive’s employment with the Company for any reason, Executive shall be
entitled to participate in any welfare, health and life insurance, pension
benefit and incentive programs as may be adopted from time to time by the
Company on the same basis as that provided to similarly situated senior
executives of the Company. Without limiting the generality of the foregoing,
Executive shall be entitled to the following benefits:
(i)    Reimbursement for Business Expenses. During the period that Executive is
employed with the Company hereunder, the Company shall reimburse Executive for
all reasonable and necessary expenses incurred by Executive in performing
Executive’s duties for the Company, on the same basis as similarly situated
senior executives and in accordance with the Company’s policies as in effect
from time to time.
(ii)    Vacation. During the period that Executive is employed with the Company
hereunder, Executive shall be entitled to paid vacation each year, in accordance
with the plans, policies, programs and practices of the Company applicable to
similarly situated senior executives of the Company generally.
4A.    NOTICES. All notices and other communications under this Agreement shall
be in writing and shall be given by first-class mail, certified or registered
with return receipt requested, or by hand delivery, overnight delivery by a
nationally recognized carrier, facsimile transmission or PDF, in each case to
the applicable address set forth below (or, if by facsimile transmission or PDF,
to a facsimile transmission number or email account provided by the other
party), and any such notice is deemed effectively given when received by the
recipient (or if receipt is refused by the recipient, when so refused):
If to the Company:        Match Group, Inc.
                    8750 North Central Expressway
                    14th Floor
Dallas, TX 75231
Attention: General Counsel


If to Executive:
At the most recent address for Executive on record at the Company.

Either party may change such party’s address for notices by notice duly given
pursuant hereto.
5A.    GOVERNING LAW; JURISDICTION. This Agreement and the legal relations thus
created between the parties hereto (including, without limitation, any dispute
arising out of or related


2



--------------------------------------------------------------------------------




to this Agreement) shall be governed by and construed under and in accordance
with the internal laws of the State of Texas without reference to its principles
of conflicts of laws. Any dispute between the parties hereto arising out of or
related to this Agreement will be heard exclusively and determined before an
appropriate federal court located in the State of Texas, or an appropriate Texas
state court, and each party hereto submits itself and its property to the
exclusive jurisdiction of the foregoing courts with respect to such disputes.
The parties hereto acknowledge and agree that this Agreement was executed and
delivered in the State of Texas and that, in the course of performing duties
hereunder for the Company, Executive shall have multiple contacts with the
business and operations of the Company, as well as other businesses and
operations in the State of Texas, and that for those and other reasons this
Agreement and the undertakings of the parties hereunder bear a reasonable
relation to the State of Texas. Each party hereto (i) agrees that service of
process may be made by mailing a copy of any relevant document to the address of
the party set forth above, (ii) waives to the fullest extent permitted by law
any objection which it may now or hereafter have to the courts referred to above
on the grounds of inconvenient forum or otherwise as regards any dispute between
the parties hereto arising out of or related to this Agreement, (iii) waives to
the fullest extent permitted by law any objection which it may now or hereafter
have to the laying of venue in the courts referred to above as regards any
dispute between the parties hereto arising out of or related to this Agreement
and (iv) agrees that a judgment or order of any court referred to above in
connection with any dispute between the parties hereto arising out of or related
to this Agreement is conclusive and binding on it and may be enforced against it
in the courts of any other jurisdiction.
6A.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
7A.    STANDARD TERMS AND CONDITIONS. Executive expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement. References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.
[The Signature Page Follows]




3



--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement on August 8, 2018.
MATCH GROUP, INC.
 
/s/ Jared Sine
By: Jared Sine
Title: General Counsel & Secretary
 
 
/s/ Sharmistha Dubey
SHARMISTHA DUBEY



                        




  



--------------------------------------------------------------------------------






STANDARD TERMS AND CONDITIONS
1.    TERMINATION OF EXECUTIVE’S EMPLOYMENT.
(a)    DEATH. In the event Executive’s employment hereunder is terminated by
reason of Executive’s death, the Company shall pay Executive’s designated
beneficiary or beneficiaries, within thirty (30) days of Executive’s death (or
such earlier date as may be required by law) in a lump sum in cash, (i)
Executive’s Base Salary through the end of the month in which her death occurs
and (ii) any Accrued Obligations (as defined in Section 1(f) below). In
addition, any incentive equity or equity-linked awards in or relating to equity
of the Company or its subsidiaries (e.g., restricted stock, restricted stock
units, stock options, phantom stock or similar instruments) that are outstanding
and unvested as of the date of such termination of employment and that would
have vested at any time through the first anniversary of the date of the
termination of Executive’s employment with the Company (the “Termination Date”)
shall vest upon her death and shall be settled in accordance with their terms.
Notwithstanding the foregoing, (A) any amounts that would vest under this
provision but for the fact that outstanding performance conditions have not been
satisfied shall vest only if, and at such point as, such performance conditions
are satisfied, and (B) the terms of any future awards may be varied in the
governing documents of such award.
(b)    DISABILITY. If, as a result of Executive’s incapacity due to physical or
mental illness (“Disability”), Executive shall be unable to substantially
perform Executive’s duties with the Company for a period of four (4) consecutive
months and, within thirty (30) days after written notice of a pending
termination for Disability is provided to Executive by the Company (in
accordance with Section 4A hereof), Executive shall not have been able to
substantially perform Executive’s duties, Executive’s employment under this
Agreement may be terminated by the Company for Disability. During any period
prior to such termination during which Executive is absent from the full-time
performance of Executive’s duties with the Company due to Disability, the
Company shall continue to pay Executive’s Base Salary at the rate in effect at
the commencement of such period of Disability, offset by any amounts payable to
Executive under any disability insurance plan or policy provided by the Company.
Upon termination of Executive’s employment due to Disability, the Company shall
pay Executive within thirty (30) days of such termination (or such earlier date
as may be required by law) in a lump sum in cash (i) Executive’s Base Salary
through the end of the month in which termination occurs, offset by any amounts
payable to Executive under any disability insurance plan or policy provided by
the Company; and (ii) any Accrued Obligations.
(c)    TERMINATION FOR CAUSE; TERMINATION BY EXECUTIVE WITHOUT GOOD REASON. Upon
the termination of Executive’s employment by the Company for Cause (as defined
below) or by Executive without Good Reason (as defined below), the Company shall
have no further obligation hereunder, except for the payment of any Accrued
Obligations. As used herein, “Cause” shall mean: (i) the plea of guilty or nolo
contendere to, or conviction for, a felony offense by Executive; provided,
however, that (A) after indictment, the Company may suspend Executive from the
rendition of services, but without limiting or modifying in any other way the
Company’s obligations under this Agreement, and (B) Executive’s employment shall
be immediately reinstated if the indictment is dismissed or otherwise dropped
and there is not otherwise





--------------------------------------------------------------------------------





grounds to terminate Executive’s employment for Cause; (ii) a material breach by
Executive of a fiduciary duty owed to the Company; (iii) a material breach by
Executive of any of the covenants made by Executive in Section 2 hereof; (iv)
Executive’s continued willful failure to perform or gross neglect of the
material duties required by this Agreement (other than any such failure
resulting from incapacity due to physical or mental illness); or (v) a knowing
and material violation by Executive of any material Company policy pertaining to
ethics, wrongdoing or conflicts of interest, which policy had been provided to
Executive in writing or otherwise made generally available prior to such
violation; provided, that in the case of conduct described in clauses (ii),
(iii), (iv) or (v) above which is capable of being cured, Executive shall have a
period of ten (10) days after Executive is provided with written notice
(specifying in reasonable detail the acts or omissions believed to constitute
Cause and the steps necessary to remedy such condition, if curable) in which to
cure, which such notice specifically identifies the breach, the nature of the
willful or gross neglect or the violation that the Company believes constitutes
Cause.
(d)    TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR CAUSE OR
RESIGNATION BY EXECUTIVE FOR GOOD REASON. If Executive’s employment hereunder is
terminated prior to the expiration of the Term by the Company for any reason
other than Executive’s death, Disability or Cause, or if Executive terminates
Executive’s employment hereunder prior to the expiration of the Term for Good
Reason, then:
(i)    the Company shall pay to Executive an amount equal to the Base Salary
that would have been paid to Executive through the later of (x) the end of the
then-current Term and (y) twelve (12) months from the Termination Date (the
longer of (x) and (y), (the “Severance Period”);
(ii)    the Company shall pay Executive within thirty (30) days after the date
of such termination (or such earlier date as may be required by applicable law)
in a lump sum in cash any Accrued Obligations;
(iii)    any incentive equity or equity-linked awards in or relating to equity
of the Company or its subsidiaries (e.g., restricted stock, restricted stock
units, stock options, phantom stock or similar instruments), that are
outstanding and unvested at the time of such termination of employment and that
would have vested at any time through the first anniversary of the Termination
Date, shall vest immediately upon such termination and shall be settled in
accordance with their terms. Notwithstanding the foregoing, (1) any amounts that
would vest under this provision but for the fact that outstanding performance
conditions have not been satisfied shall vest only if, and at such point as,
such performance conditions are satisfied, and (2) the terms of any future
awards may be varied in the governing documents of such award; and
(iv)    the Company shall, during the Severance Period, provide Executive with
continued coverage under the Company’s group health plan, at the Company’s cost,
or with an additional monthly payment in an amount necessary to cover the full
premiums for continued healthcare coverage under the Company’s plans through
COBRA, at the same coverage level as in effect for Executive as of the
Termination Date. The payment under this clause (iv) shall be grossed up for
applicable taxes. Notwithstanding the foregoing, in the event Executive obtains
alternative employment during the Severance Period offering employer-paid
healthcare coverage that is no


2

--------------------------------------------------------------------------------





less favorable than the benefits provided under the Company’s group health plan,
Executive shall enroll in and obtain coverage under such new employer’s plan at
the earliest opportunity and the Company’s obligations under this clause (iv)
shall cease as of the effective date of such alternate coverage.
The payments and severance benefits described in Section 1(d), with the
exception of Section 1(d)(ii), shall be subject to Executive’s compliance with
the restrictive covenants set forth in Section 2 hereof and Executive’s
execution within twenty-one (21) days following the Termination Date (or such
longer period as may be required by applicable law) and non-revocation (during
the applicable revocation period) of a general release of the Company and its
affiliates, in substantially the form annexed hereto as Exhibit A (the
“Release”). Any severance benefits due to Executive pursuant to Section 1(d)(i)
shall be paid in equal biweekly installments (or, if different, in accordance
with the Company’s payroll practice as in effect immediately prior to
Executive’s Termination Date) over the course of the twelve (12) month period
beginning on the first business day of the second month following the month in
which Executive’s Separation from Service (as such term is defined below) took
place (plus interest on the amount delayed from the Termination Date to the date
payment begins at the then applicable borrowing rate of the Company as of the
commencement of such delay). Any benefits due to Executive pursuant to Section
1(d)(iv) shall be paid through the Company’s payroll on the first regularly
scheduled pay date of each month.
For purposes of this Agreement, “Good Reason” shall mean actions taken by the
Company resulting in a material negative change in the employment relationship.
For these purposes, a “material negative change in the employment relationship”
shall include, without limitation, the occurrence of any of the following
without Executive’s prior written consent: (A) requiring Executive to report to
any person or persons other than the Reporting Officer, (B) a material
diminution in title or the assignment of duties and responsibilities to, or
limitation on duties of, Executive inconsistent with Executive’s position as
President of the Company, excluding for this purpose any such instance that is
an isolated and inadvertent action not taken in bad faith or that is authorized
pursuant to this Agreement, (C) any material reduction in Executive’s Base
Salary, (D) requiring Executive’s principal place of business to be in a
location outside of the Dallas, Texas metropolitan area or (E) any material
breach by the Company of this Agreement or any other written agreement between
Executive and the Company or any Company affiliate; provided that in no event
shall Executive’s resignation be for “Good Reason” unless (x) an event or
circumstance constituting “Good Reason” shall have occurred and Executive
provides the Company with written notice thereof within thirty (30) days after
Executive has knowledge of the occurrence or existence of such event or
circumstance, which notice specifically identifies the event or circumstance
that Executive believes constitutes Good Reason, (y) the Company fails to
correct the circumstance or event so identified within thirty (30) days after
the receipt of such notice, and (z) Executive resigns within ninety (90) days
after the date of delivery of the notice referred to in clause (x) above.
(e)    OFFSET. If Executive obtains other employment during the period of time
in which the Company is required to make payments to Executive pursuant to
Section 1(d)(i) above, the amount of any installment payments remaining to be
made to Executive thereunder at the time such other employment commences shall
be reduced, on a dollar for dollar basis, in the order of the scheduled dates of
payment of such remaining installments (taking into account any delay in


3

--------------------------------------------------------------------------------





any installment payment required under Section 9A of the Agreement) by the
amount of compensation received by Executive from such other employment on or
prior to the scheduled date of payment of each such remaining installment. For
purposes of this Section 1(e), Executive shall have an obligation to inform the
Company regarding Executive’s employment status following termination and during
the period of time in which the Company is making payments to Executive under
Section 1(d)(i) above.
(f)    ACCRUED OBLIGATIONS. As used in this Agreement, “Accrued Obligations”
shall mean the sum of (i) any portion of Executive’s accrued but unpaid Base
Salary through the date of death or termination of employment for any reason, as
the case may be; (ii) any unreimbursed business expenses; (iii) the value of any
accrued and unused vacation days; and (iv) any compensation previously earned
but deferred by Executive (together with any interest or earnings thereon) that
has not yet been paid and that is not otherwise scheduled to be paid at a later
date pursuant to any deferred compensation arrangement of the Company to which
Executive is a party, if any (provided, that any election made by Executive
pursuant to any deferred compensation arrangement that is subject to Section
409A regarding the schedule for payment of such deferred compensation shall
prevail over this Section 1(f) to the extent inconsistent herewith).
(g)    NON-RENEWAL. If the Company delivers a Non-Renewal Notice to Executive
then, provided Executive’s employment hereunder continues through the expiration
date then in effect, effective as of such expiration date, Executive’s
employment with the Company automatically will terminate and the Company and
Executive shall have the same rights and obligations hereunder as they would if
the Company had terminated Executive’s employment hereunder at the end of the
Term for any reason other than Executive’s death, Disability or Cause.
(h)    RESIGNATION FROM ALL POSITIONS. Notwithstanding any other provision of
this Agreement, upon the termination of Executive’s employment for any reason,
unless otherwise requested by the Board, Executive shall immediately resign as
of the Termination Date from all positions that Executive holds with the Company
and any of its subsidiaries, including, without limitation, all boards of
directors of any subsidiary of the Company or any parent company of the Company.
Executive hereby agrees to execute any and all documentation to effectuate such
resignations upon request by the Company.
(i)    POST-TERMINATION EXERCISE PERIOD FOR STOCK OPTIONS. In the event of
Executive’s termination of employment for any reason other than a termination of
employment for Cause, any vested options to purchase Company stock, subsidiary
stock or parent stock (including options vesting as a result of an acceleration
of vesting upon a termination of employment without Cause or for Good Reason),
shall remain exercisable through the date that is six (6) months following the
Termination Date or, if earlier, through the scheduled expiration date of such
options.


4

--------------------------------------------------------------------------------





2.    CONFIDENTIAL INFORMATION; NON-COMPETITION; NON-SOLICITATION; AND
PROPRIETARY RIGHTS.
(a)    CONFIDENTIALITY. Executive acknowledges that, while employed by the
Company, Executive has occupied and will occupy a position of trust and
confidence. The Company has provided and shall provide Executive with
“Confidential Information” as referred to below. Executive shall not, except as
Executive in good faith deems appropriate to perform Executive’s duties
hereunder or as required by applicable law or regulation, governmental
investigation, subpoena, or in connection with enforcing the terms of this
Agreement (or any agreement referenced herein) without limitation in time,
communicate, divulge, disseminate, disclose to others or otherwise use, whether
directly or indirectly, any Confidential Information regarding the Company or
any of its subsidiaries or affiliates. Notwithstanding the foregoing or anything
herein to the contrary, nothing contained herein shall prohibit Executive from
(i) filing a charge with, reporting possible violations of federal law or
regulation to, participating in any investigation by, or cooperating with any
governmental agency or entity or making other disclosures that are protected
under the whistleblower provisions of applicable law or regulation and/or (ii)
communicating directly with, cooperating with, or providing information
(including trade secrets) in confidence to, any federal, state or local
government regulator (including, but not limited to, the U.S. Securities and
Exchange Commission, the U.S. Commodity Futures Trading Commission, or the U.S.
Department of Justice) for the purpose of reporting or investigating a suspected
violation of law, or from providing such information to Executive’s attorney or
in a sealed complaint or other document filed in a lawsuit or other governmental
proceeding. Pursuant to 18 USC Section 1833(b), Executive will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made: (x) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or (y) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.
“Confidential Information” shall mean information about the Company or any of
its subsidiaries or affiliates, and their respective businesses, employees,
consultants, contractors, clients and customers that is not disclosed by the
Company or any of its subsidiaries or affiliates for financial reporting
purposes or otherwise generally made available to the public (other than by
Executive’s breach of the terms hereof or the terms of any previous
confidentiality obligation by Executive to the Company) and that was learned or
developed by Executive in the course of employment by the Company or any of its
subsidiaries or affiliates, including (without limitation) any proprietary
knowledge, trade secrets, data, formulae, information and client and customer
lists and all papers, resumes, and records (including computer records) of the
documents containing such Confidential Information. Executive acknowledges that
such Confidential Information is specialized, unique in nature and of great
value to the Company and its subsidiaries or affiliates, and that such
information gives the Company and its subsidiaries or affiliates a competitive
advantage. Executive agrees to deliver, return to the Company (or destroy, to
the extent physically returning the following is not possible), at the Company’s
written request at any time or upon termination or expiration of Executive’s
employment or as soon thereafter as possible, whether kept in tangible form or
intangible form in the cloud or otherwise, all documents, computer tapes and
disks, records, lists, data, drawings, prints, notes and written and digital
information (and all copies thereof) furnished by the


5

--------------------------------------------------------------------------------





Company and its subsidiaries or affiliates or prepared by Executive in the
course of Executive’s employment by the Company and its subsidiaries or
affiliates; provided, that, Executive may retain Executive’s personal effects,
copies of documentation reasonably necessary for Executive to prepare
Executive’s tax returns and documents relating to Executive’s compensation. As
used in this Agreement, “subsidiaries” and “affiliates” shall mean any company
controlled by, controlling or under common control with the Company.
(b)    NON-COMPETITION.
(i)    In consideration of this Agreement, and for other good and valuable
consideration provided hereunder, the receipt and sufficiency of which are
hereby acknowledged by Executive, Executive hereby agrees and covenants that,
during Executive’s employment with the Company and for a period of twelve (12)
months thereafter, Executive shall not, without the prior written consent of the
Company, directly or indirectly, engage in or become associated with a
Competitive Activity.
(ii)    For purposes of this Section 2(b), a “Competitive Activity” means
engaging in the business of providing online or app-based dating services or in
such other business involving the provision of the same or similar products or
services that any business of the Company is engaged in providing as of the
Termination Date (the “Company Products or Services”), provided such business or
endeavor is in the United States, or in any foreign jurisdiction in which the
Company provides, or has provided during the Term, the relevant Company Group
Products or Services.
(iii)    For purposes of this Section 2(b), Executive shall be considered to
have become “associated with a Competitive Activity” if Executive becomes
directly or indirectly involved as an owner, principal, employee, officer,
director, independent contractor, representative, stockholder, financial backer,
agent, partner, member, advisor, lender, consultant or in any other individual
or representative capacity with any individual, partnership, corporation or
other organization that is engaged in a Competitive Activity.
(iv)    Notwithstanding anything else in this Section 2(b), (A) Executive may
become employed by or provide services to a partnership, corporation or other
organization that is engaged in a Competitive Activity so long as Executive has
no direct or indirect responsibilities or involvement in the Competitive
Activity, and (B) Executive may own, for investment purposes only, up to five
percent (5%) of the outstanding capital stock of any publicly-traded corporation
engaged in a Competitive Activity if the stock of such corporation is either
listed on a national stock exchange or on the NASDAQ National Market System and
if Executive is not otherwise affiliated with such corporation.
(c)    NON-SOLICITATION OF EMPLOYEES. Executive recognizes that Executive
possesses and will possess Confidential Information about other employees,
consultants and contractors of the Company and its subsidiaries relating to
their education, experience, skills, abilities, compensation and benefits, and
inter-personal relationships with suppliers to and customers of the Company and
its subsidiaries. Executive recognizes that the information Executive possesses
and will possess about these other employees, consultants and contractors is not
generally known, is of substantial value to the Company and its subsidiaries in
developing their respective businesses


6

--------------------------------------------------------------------------------





and in securing and retaining customers, and has been and will be acquired by
Executive because of Executive’s business position with the Company. Executive
agrees that, during Executive’s employment with the Company, and for a period of
twelve (12) months thereafter, Executive will not, directly or indirectly,
solicit, recruit or hire any employee of the Company or any of its subsidiaries
(or any individual who was an employee of the Company or any of its subsidiaries
at any time during the six (6) months prior to such act of hiring, solicitation
or recruitment) for the purpose of being employed by Executive or by any
business, individual, partnership, firm, corporation or other entity on whose
behalf Executive is acting as an agent, representative or employee and that
Executive will not convey any such Confidential Information or trade secrets
about other employees of the Company or any of its subsidiaries to any other
person except within the scope of Executive’s duties hereunder. Notwithstanding
the foregoing, Executive is not precluded from soliciting or hiring any
individual who (i) responds to any public advertisement or general solicitation,
or (ii) has been terminated by the Company prior to the solicitation.
(d)    NON-SOLICITATION OF BUSINESS PARTNERS. During Executive’s employment with
the Company, and for a period of twelve (12) months thereafter, Executive shall
not, without the prior written consent of the Company, persuade or encourage any
business partners or business affiliates of the Company or its subsidiaries to
cease doing business with the Company or any of its subsidiaries or to engage in
any business competitive with the Company or its subsidiaries.
(e)    PROPRIETARY RIGHTS; ASSIGNMENT. All Employee Developments are and shall
be made for hire by Executive for the Company or any of its subsidiaries or
affiliates. “Employee Developments” means any discovery, invention, design,
method, technique, improvement, enhancement, development, computer program,
machine, algorithm or other work or authorship that (i) relates to the business
or operations of the Company or any of its subsidiaries or affiliates, or (ii)
results from or is suggested by any undertaking assigned to Executive or work
performed by Executive for or on behalf of the Company or any of its
subsidiaries or affiliates, whether created alone or with others, during or
after working hours (including before the Effective Date). All Confidential
Information and all Employee Developments shall remain the sole property of the
Company or any of its subsidiaries or affiliates. Executive has not acquired and
shall not acquire any proprietary interest in any Confidential Information or
Employee Developments developed or acquired during the Term or during
Executive’s employment with the Company before the Effective Date. To the extent
Executive may, by operation of law or otherwise, acquire any right, title or
interest in or to any Confidential Information or Employee Development,
Executive hereby assigns to the Company all such proprietary rights. Executive
shall, both during and after the Term, upon the Company’s request, promptly
execute and deliver to the Company all such assignments, certificates and
instruments, and shall promptly perform such other acts, as the Company may from
time to time in its discretion deem necessary or desirable to evidence,
establish, maintain, perfect, enforce or defend the Company’s rights in
Confidential Information and Employee Developments.
(f)    COMPLIANCE WITH POLICIES AND PROCEDURES. During the period that Executive
is employed with the Company hereunder, Executive shall adhere to the policies
and standards of professionalism set forth in the Company’s Policies and
Procedures as they may exist from time to time.


7

--------------------------------------------------------------------------------





(g)    SURVIVAL OF PROVISIONS. The obligations contained in this Section 2
shall, to the extent provided in this Section 2, survive the termination or
expiration of Executive’s employment with the Company and, as applicable, shall
be fully enforceable thereafter in accordance with the terms of this Agreement.
If it is determined by a court of competent jurisdiction in any state that any
restriction in this Section 2 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.
3.    TERMINATION OF PRIOR AGREEMENTS/EXISTING CLAIMS/AUTHORITY. Except for any
agreements relating to currently outstanding equity or equity-linked awards as
of the date of this Agreement (which remain outstanding, but subject to the
terms of this Agreement), this Agreement constitutes the entire agreement
between the parties and, as of the Effective Date, terminates and supersedes any
and all prior agreements and understandings (whether written or oral) between
the parties with respect to the subject matter of this Agreement. Executive
acknowledges and agrees that neither the Company nor anyone acting on its behalf
has made, and is not making, and in executing this Agreement, Executive has not
relied upon, any representations, promises or inducements except to the extent
the same is expressly set forth in this Agreement. The Company represents that
it has due authority to enter into this Agreement and has taken all necessary
corporate action to enter into this Agreement and provide the compensation set
forth herein.
4.    ASSIGNMENT; SUCCESSORS. This Agreement is personal in its nature and none
of the parties hereto shall, without the consent of the others, assign or
transfer this Agreement or any rights or obligations hereunder, other than
Executive to Executive’s heirs and beneficiaries upon Executive’s death to the
extent provided in this Agreement; provided that in the event of the merger,
consolidation, transfer, or sale of all or substantially all of the assets of
the Company with or to any other individual or entity, this Agreement shall,
subject to the provisions hereof, be binding upon and inure to the benefit of
such successor and such successor shall discharge and perform all the promises,
covenants, duties, and obligations of the Company hereunder, and in the event of
any such assignment or transaction, all references herein to the “Company” shall
refer to the Company’s assignee or successor hereunder.
5.    WITHHOLDING. The Company shall make such deductions and withhold such
amounts from each payment and benefit made or provided to Executive hereunder,
as may be required from time to time by applicable law, governmental regulation
or order.
6.    WAIVER; MODIFICATION. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.


8

--------------------------------------------------------------------------------





7.    SECTION 409A OF THE INTERNAL REVENUE CODE.
(a)    This Agreement is not intended to constitute a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended, and the rules and regulations issued thereunder
(“Section 409A”).  It is intended that any amounts payable under this Agreement
and the Company’s and Executive’s exercise of authority or discretion hereunder
shall comply with and avoid the imputation of any tax, penalty or interest under
Section 409A of the Code. This Agreement shall be construed and interpreted
consistent with that intent.
(b)    For purposes of this Agreement, a “Separation from Service” occurs when
Executive dies, retires or otherwise has a termination of employment with the
Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.
(c)    If Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of Executive’s Separation from
Service, Executive shall not be entitled to any payment or benefit pursuant to
clause (i) of Section 1(d) until the earlier of (i) the date which is six (6)
months after Executive’s Separation from Service for any reason other than
death, or (ii) the date of Executive’s death. The provisions of this paragraph
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Section 409A. Any amounts otherwise payable
to Executive upon or in the six (6) month period following Executive’s
Separation from Service that are not so paid by reason of this Section 6(b)
shall be paid (without interest) as soon as practicable after the date that is
six (6) months after Executive’s Separation from Service (or, if earlier, as
soon as practicable after the date of Executive’s death).
(d)    To the extent that any reimbursement pursuant to this Agreement is
taxable to Executive, Executive shall provide the Company with documentation of
the related expenses promptly so as to facilitate the timing of the
reimbursement payment contemplated by this paragraph, and any reimbursement
payment due to Executive pursuant to such provision shall be paid to Executive
on or before the last day of Executive’s taxable year following the taxable year
in which the related expense was incurred. Such reimbursement obligations
pursuant to this Agreement are not subject to liquidation or exchange for
another benefit and the amount of such benefits that Executive receives in one
taxable year shall not affect the amount of such benefits that Executive
receives in any other taxable year.
(e)    In no event shall the Company be required to pay Executive any “gross-up”
or other payment with respect to any taxes or penalties imposed under Section
409A with respect to any benefit paid to Executive hereunder. The Company agrees
to take any reasonable steps requested by Executive to avoid adverse tax
consequences to Executive as a result of any benefit to Executive hereunder
being subject to Section 409A, provided that Executive shall, if requested,
reimburse the Company for any incremental costs (other than incidental costs)
associated with taking such steps. All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” under Section 409A.


9

--------------------------------------------------------------------------------





8.    REDUCTION OF CERTAIN PAYMENTS. Notwithstanding anything to the contrary in
this Agreement, in any other agreement between Executive and the Company or any
plan maintained by the Company, if there is a Section 280G Change in Control (as
defined in Section 8(e)(i) below), the following rules shall apply:
(a)    Except as otherwise provided in Section 8(c) below, if it is determined
in accordance with Section 8(d) below that any portion of the Contingent
Compensation Payments (as defined in 8(e)(ii) below) that otherwise would be
paid or provided to Executive or for her benefit in connection with the 280G
Change in Control would be subject to the excise tax imposed under Section 4999
of the Code (“Excise Tax”), then such Contingent Compensation Payments shall be
reduced by the smallest total amount necessary in order for the aggregate
present value of all such Contingent Compensation Payments after such reduction,
as determined in accordance with the applicable provisions of Section 280G of
the Code and the regulations issued thereunder, not to exceed the Excise Tax
Threshold Amount (as defined in Section 8(e)(iii) below).
(b)    If the Auditor (as defined in Section 8(d) below) determines that any
reduction is so required, the Payments to be reduced, and the reduction to be
made to such Payments, shall be determined by the Auditor in its sole discretion
in a manner which will result in the least economic cost to Executive, and if
the reduction with respect to two or more Payments would result in equivalent
economic cost to Executive, such Payments shall be reduced in the inverse
chronological order of the dates on which such Payments were otherwise scheduled
to be made to Executive, until the required reduction has been fully achieved.
(c)    Notwithstanding the foregoing, no reduction in any of the Executive’s
Contingent Compensation Payments shall be made pursuant to Section 8(a) above if
it is determined in accordance with Section 8(d) below that the After Tax Amount
of the Contingent Compensation Payments payable to Executive without such
reduction would exceed the After Tax Amount of the reduced Contingent
Compensation Payments payable to her in accordance with Section 8(a) above. For
purposes of the foregoing, (x) the “After Tax Amount” of the Contingent
Compensation Payments, as computed with, and as computed without, the reduction
provided for under Section 8(a) above, shall mean the amount of the Contingent
Compensation Payments, as so computed, that Executive would retain after payment
of all taxes (including without limitation any federal, state or local income
taxes, the Excise Tax or any other excise taxes, any medicare or other
employment taxes, and any other taxes) imposed on such Contingent Compensation
Payments in the year or years in which payable; and (y) the amount of such taxes
shall be computed at the rates in effect under the applicable tax laws in the
year in which the 280G Change in Control occurs, or if then ascertainable, the
rates in effect in any later year in which any Contingent Compensation Payment
is expected to be paid following the 280G Change in Control, and in the case of
any income taxes, by using the maximum combined federal, state and (if
applicable) local income tax rates then in effect under such laws.
(d)    A determination as to whether any Excise Tax is payable with respect to
Executive’s Contingent Compensation Payments and if so, as to the amount
thereof, and a determination as to whether any reduction in Executive’s
Contingent Compensation Payments is required pursuant to the provisions of
Sections 8(a) and 8(c) above, and if so, as to the amount of


10

--------------------------------------------------------------------------------





the reduction so required, shall be made by no later than 15 days prior to the
closing of the transaction or the occurrence of the event that constitutes the
280G Change in Control. Such determinations, and the assumptions to be utilized
in arriving at such determinations, shall be made by an independent auditor (the
“Auditor”) jointly selected by Executive and the Company, all of whose fees and
expenses shall be borne and directly paid solely by the Company. The Auditor
shall be a nationally recognized public accounting firm which has not, during
the two years preceding the date of its selection, acted in any way on behalf of
the Company or any of its affiliates. If Executive and the Company cannot agree
on the firm to serve as the Auditor, then Executive and the Company shall each
select one accounting firm and those two firms shall jointly select the
accounting firm to serve as the Auditor. The Auditor shall provide a written
report of its determinations, including detailed supporting calculations, both
to Executive and to the Company. The determinations made by the Auditor pursuant
to this Section 8(d) shall be binding upon Executive and the Company.
(e)    For purposes of the foregoing, the following terms shall have the
following respective meanings:
(i)    “280G Change in Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company, as determined in accordance with section 280G(b)(2)
of the Code and the regulations issued thereunder.
(ii)    “Contingent Compensation Payment” shall mean any payment or benefit in
the nature of compensation that is to be paid or provided to Executive or for
her benefit in connection with a 280G Change in Control (whether under this
Agreement or otherwise, including by the entity, or by any affiliate of the
entity, whose acquisition of the stock of the Company or its assets constitutes
the Change in Control) if Executive is a “disqualified individual” (as defined
in Section 280G(c) of the Code) at the time of the 280G Change in Control, to
the extent that such payment or benefit is “contingent” on the 280G Change in
Control within the meaning of Section 280G(b)(2)(A)(i) of the Code and the
regulations issued thereunder.
(iii)    “Excise Tax Threshold Amount” shall mean an amount equal to (x) three
times Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations issued thereunder, less (y) $1,000.
9.    HEADING REFERENCES. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. References to “this Agreement” or the use of
the term “hereof” shall refer to these Standard Terms and Conditions and the
Employment Agreement attached hereto, taken as a whole.
10.    REMEDIES FOR BREACH.
(a)    Executive expressly agrees and understands that Executive will notify the
Company in writing of any alleged breach of this Agreement by the Company, and
the Company will have thirty (30) days from receipt of Executive’s notice to
cure any such breach. Executive expressly agrees and understands that in the
event of any termination of Executive’s employment by the Company during the
Term, the Company’s contractual obligations to Executive shall be


11

--------------------------------------------------------------------------------





fulfilled through compliance with its obligations under Section 1 of the
Standard Terms and Conditions.
(b)    Executive expressly agrees and understands that the remedy at law for any
breach by Executive of Section 2 of the Standard Terms and Conditions will be
inadequate and that damages flowing from such breach are not usually susceptible
to being measured in monetary terms. Accordingly, it is acknowledged that, upon
Executive’s violation of any provision of such Section 2, the Company shall be
entitled to obtain from any court of competent jurisdiction immediate injunctive
relief and obtain a temporary order restraining any threatened or further breach
as well as an equitable accounting of all profits or benefits arising out of
such violation. Nothing in this Agreement shall be deemed to limit the Company’s
remedies at law or in equity for any breach by Executive of any of the
provisions of this Agreement, including Section 2, which may be pursued by or
available to the Company.
11.    SEVERABILITY. In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.
12.    INDEMNIFICATION. The Company shall indemnify, defend and hold harmless
Executive to the fullest extent permitted by applicable law in effect at the
time of the subject act or omission, and shall advance to Executive reasonable
attorneys’ fees and expenses as such fees and expenses are incurred (subject to
an undertaking from Executive to repay such advances if it shall be finally
determined by a judicial decision which is not subject to further appeal that
Executive was not entitled to the reimbursement of such fees and expenses), and
Executive will be entitled to the protection of any insurance policies that the
Company may elect to maintain generally for the benefit of its directors and
officers (subject to the terms and conditions contained therein), against all
liabilities, costs, charges and expenses incurred or sustained by her in
connection with a Proceeding if Executive acted in good faith and in a manner
Executive reasonably believed to be in or not opposed to the best interests of
the Corporation, and, with respect to a criminal proceeding, had no reasonable
cause to believe Executive’s conduct was unlawful. For the purposes of this
Section, a “Proceeding” shall mean any action, suit or proceeding, whether
civil, criminal, administrative or investigative, in which Executive is made, or
is threatened to be made, a party to, or a witness in, such action, suit or
proceeding by reason of the fact that Executive is or was an officer, director
or employee of Company or any of its affiliates or is or was serving as an
officer, director, member, employee, trustee or agent of any other entity at the
request of the Company. This Section shall not limit Executive’s rights to
indemnification under the Company’s bylaws and the Company’s certificate of
incorporation, as in effect from time to time.
[The Signature Page Follows]




12

--------------------------------------------------------------------------------






ACKNOWLEDGED AND AGREED:

Date: August 8, 2018
MATCH GROUP, INC.
 
/s/ Jared Sine
By: Jared Sine
Title: General Counsel & Secretary
 
 
/s/ Sharmistha Dubey
SHARMISTHA DUBEY






--------------------------------------------------------------------------------






Exhibit A
Form of Release
THIS RELEASE (the “Release”) is entered into between Sharmistha Dubey
(“Executive”) and Match Group, Inc., a Delaware corporation (the “Company”), for
the benefit of the Company. The entering into and non-revocation of this Release
is a condition to Executive’s right to receive certain payments and benefits
under Sections 1(d)(i) and (iii) of the employment agreement entered into by and
between Executive and the Company, dated as of August 8, 2018 (the “Employment
Agreement”). Capitalized terms used and not defined herein shall have the
meaning provided in the Employment Agreement.
Accordingly, Executive and the Company agree as follows.
1.    In consideration for the payments and other benefits provided to Executive
by the Employment Agreement, to which Executive is not otherwise entitled, and
the sufficiency of which Executive acknowledges, Executive represents and
agrees, as follows:
(a)    Executive, for Executive’s self and Executive’s heirs, administrators,
representatives, executors, successors and assigns (collectively “Releasers”),
hereby irrevocably and unconditionally releases, acquits and forever discharges
and agrees not to sue the Company or any of its parents, subsidiaries,
divisions, affiliates and related entities and their current and former
directors, officers, shareholders, trustees, employees, consultants, independent
contractors, representatives, agents, servants, successors and assigns and all
persons acting by, through or under or in concert with any of them (collectively
“Releasees”), from all claims, rights and liabilities up to and including the
date of this Release arising from or relating to Executive’s employment with, or
termination of employment from, the Company, and from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of actions, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected and any claims of wrongful discharge, breach of
contract, implied contract, promissory estoppel, defamation, slander, libel,
tortious conduct, employment discrimination or claims under any federal, state
or local employment statute, law, order or ordinance, including any rights or
claims arising under Title VII of the Civil Rights Act of 1964, as amended, the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et
seq. (“ADEA”), or any other federal, state or municipal ordinance relating to
discrimination in employment. Nothing contained herein shall restrict the
parties’ rights to enforce the terms of this Release.
(b)    To the maximum extent permitted by law, Executive agrees that Executive
has not filed, nor will Executive ever file, a lawsuit asserting any claims
which are released by this Release, or to accept any benefit from any lawsuit
which might be filed by another person or government entity based in whole or in
part on any event, act, or omission which is the subject of this Release.
(c)    This Release specifically excludes (i) Executive’s rights and the
Company’s obligations to provide severance payments under Section 1 of the
Employment Agreement; (ii) Executive’s right to indemnification under Section 12
of the Standard Terms and Conditions attached to the Employment Agreement or
otherwise under the Company’s organizational documents, applicable insurance
policies or applicable law; (iii) Executive’s right to assert claims for
workers’ compensation or unemployment benefits; (v) Executive’s vested rights
under any retirement or welfare benefit plan of the Company or under any equity
or equity-linked award that remains





--------------------------------------------------------------------------------





outstanding following the Termination Date (as defined in the Employment
Agreement); or (vi) any other rights that may not be waived by an employee under
applicable law. Nothing contained in this Release shall release Executive from
Executive’s obligations, including any obligations to abide by restrictive
covenants, under the Employment Agreement that continue or are to be performed
following termination of employment.
(d)    The parties agree that this Release shall not affect the rights and
responsibilities of the US Equal Employment Opportunity Commission (hereinafter
“EEOC”) to enforce ADEA and other laws. In addition, the parties agree that this
Release shall not be used to justify interfering with Executive’s protected
right to file a charge or participate in an investigation or proceeding
conducted by the EEOC. The parties further agree that Executive knowingly and
voluntarily waives all rights or claims (that arose prior to Executive’s
execution of this Release) the Releasers may have against the Releasees, or any
of them, to receive any benefit or remedial relief (including, but not limited
to, reinstatement, back pay, front pay, damages, attorneys’ fees, experts’ fees)
as a consequence of any investigation or proceeding conducted by the EEOC.
2.    Executive acknowledges that the Company has specifically advised Executive
of the right to seek the advice of an attorney concerning the terms and
conditions of this Release. Executive further acknowledges that Executive has
been furnished with a copy of this Release, and Executive has been afforded
forty-five (45) days in which to consider the terms and conditions set forth
above prior to this Release. By executing this Release, Executive affirmatively
states that Executive has had sufficient and reasonable time to review this
Release and to consult with an attorney concerning Executive’s legal rights
prior to the final execution of this Release. Executive further agrees that
Executive has carefully read this Release and fully understands its terms.
Executive understands that Executive may revoke this Release within seven (7)
days after signing this Release. Revocation of this Release must be made in
writing and must be received by the General Counsel at the Company, 8750 North
Central Expressway, 14th Floor, Dallas, TX 75231 within the time period set
forth above.
3.    This Release will be governed by and construed in accordance with the laws
of the state of Texas, without giving effect to any choice of law or conflicting
provision or rule (whether of the state of Texas or any other jurisdiction) that
would cause the laws of any jurisdiction other than the state of Texas to be
applied. In furtherance of the foregoing, the internal law of the state of Texas
will control the interpretation and construction of this agreement, even if
under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply. The
provisions of this Release are severable, and if any part or portion of it is
found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable.
4.    This Release shall become effective and enforceable on the eighth day
following its execution by Executive, provided Executive does not exercise
Executive’s right of revocation as described above. If Executive fails to sign
and deliver this Release or revokes Executive’s signature, this Release will be
without force or effect, and Executive shall not be entitled to the payments and
benefits of Section 1(d), with the exception of Section 1(d)(ii) of the
Employment Agreement.
 
 
 
Sharmistha Dubey
 
Date:
 
 
 
 




